EXHIBIT 10

NAVISTAR INTERNATIONAL CORPORATION

AND CONSOLIDATED SUBSIDIARIES

 

 

MATERIAL CONTRACTS

The following documents of Navistar International Corporation’s indirect
subsidiary Navistar Financial Corporation are incorporated by reference:

 

10.101    Amendment No. 4, dated August 25, 2009, to the Series 2000-VFC
Supplement to the Pooling and Servicing Agreement, dated January 28, 2000, among
Navistar Financial Securities Corporation, as Seller, Navistar Financial
Corporation, as Servicer, and The Bank of New York Mellon, a New York banking
corporation, as Master Trust Trustee. Filed as Exhibit 10.1 to Navistar
Financial Corporation’s Form 8-K dated and filed August 26, 2009. Commission
File No. 001-04146. 10.102    Amendment and Extension to Amended and Restated
Certificate Purchase Agreement, dated August 25, 2009, among Navistar Financial
Securities Corporation, Navistar Financial Corporation, Kitty Hawk Funding
Corporation, as a Conduit Purchaser, Liberty Street Funding LLC (f/k/a Liberty
Street Funding Corp.), as a Conduit Purchaser, The Bank of Nova Scotia, as a
Managing Agent and a Committed Purchaser, and Bank of America, National
Association, as a Managing Agent, the Administrative Agent and a Committed
Purchaser. Filed as Exhibit 10.2 to Navistar Financial Corporation’s Form 8-K
dated and filed August 26, 2009. Commission File No. 001-04146.

 

E-1